UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6607



NICHOLAS WARNER JONES, a/k/a Charles Jones,

                                              Plaintiff - Appellant,

          versus


A. CHEEKS, Officer, C.O. II; ROY JONES,
Lieutenant, C.O. IV; FREDDIE CHARLES, Deputy
Sheriff; MR. OR MCCREARY, DEPUTY SHERIFF; ANNE
ARUNDEL COUNTY MUNICIPAL CORPORATION,

                                           Defendants - Appellees,

          and


THOMAS R. CORCORAN, Warden, Unit Supervisor;
LINWOOD PERKINS, Captain; DENNIS BROWN, Offi-
cer, C.O. II; GLENDURA HOLLAND, Sergeant, C.O.
II; RICHARD A. LANHAM, SR., Commissioner of
Corrections; ANNE ARUNDEL COUNTY SHERIFF’S
OFFICE, Agency/Subagency; EILEEN A. REILLY,
Assistant A.A. County State’s Attorney; FRANK
R. WEATHERSBEE, State Attorney for Anne
Arundel,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-97-
2437-L)


Submitted:   July 22, 1999                 Decided:   July 27, 1999
Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas Warner Jones, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Angela Michelle Eaves, Assistant Attorney
General, Michael Allan Fry, Assistant Solicitor, Baltimore,
Maryland; John Francis Breads, Jr., Phillip F. Scheibe, ANNE
ARUNDEL COUNTY OFFICE OF LAW, Annapolis, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Nicholas Warner Jones appeals two district court orders grant-

ing summary judgment to Defendants and denying relief on his 42

U.S.C.A. § 1983 (West Supp. 1999) complaint.        We have reviewed the

record and the district’s opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Jones v. Cheeks, No. CA-97-2437-L (D. Md. Jan. 29 & Apr. 21, 1999).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED



                                    2